DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferree (Pat. No. US 6,514,255 B1).
Regarding claims 1, 3-6, and 8, Ferree discloses a rod attachment (figures 3A and 3B) for securing a spinal rod  104 to a bone structure, the rod attachment comprising: a first side, a second side, and a first lumen extending longitudinally along a first axis through the first side and the second side of the rod attachment (illustrated in figure 3A), the first lumen dimensioned to receive the spinal rod 104 and wherein the first lumen is configured to allow the spinal rod to enter the first lumen from the first side .

    PNG
    media_image1.png
    495
    689
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferree (Pat. No. US 6,514,255 B1) in view of Sebastian et al. (Pat. No. US 5,658,284).
Regarding claims 9-12, Ferree discloses a rod attachment (figures 3A and 3B) for securing a spinal rod to a bone structure, the rod attachment comprising: a first side, an second side and a first lumen extending longitudinally through the first side of the rod attachment and the second side of the rod attachment (illustrated in figure 3A), wherein the first lumen is dimensioned to receive the spinal rod 104 and configured to allow the spinal rod to enter from the first side and exit the first lumen from the second side (figure 3A); a third side having a first aperture extending generally perpendicular to the first lumen (illustrated in figure 3A), wherein the first aperture intersects the first lumen (figure 3B); and a fourth side including a tether connector (illustrated in figure 3A), wherein the tether connector comprises a post member extending outwardly from the fourth side, wherein the post member comprises a second lumen 310 dimensioned to receive a tether 316 (figures 3A and 3B), wherein the at least one aperture is sized to receive at least one locking element 306 (figure 3A-3B; col. 3, lines 15-20), the at least one aperture including a locking screw thread complementary to the aperture screw thread (figure 3B), and wherein the aperture screw thread is configured to engage with the locking screw thread when the at least one locking element 306 is received in the at least one aperture (col. 3, lines 15-20- in order for the set screw 306 to be used to lock the rod, the aperture and the set screw inherently comprise complementary threads that 
Ferree discloses the claimed invention except wherein the rod attachment comprises a second aperture in the third side, wherein the second aperture extends generally perpendicular to the first lumen, wherein the second aperture intersects the first lumen; wherein the rod attachment further comprises a second locking element in the second aperture; wherein the second aperture comprises aperture screw threads, and wherein the second locking element comprises locking screw threads which are complementary to the aperture screw threads and configured to engage with the locking screw threads when the second locking element is received in the second aperture; wherein the aperture screw threads of the second aperture are configured to engage with the locking screw thread on a side surface of the second locking element.
Sebastian et al. teaches a rod attachment which has a pair of apertures 5a, 5b and identical set screws 6a, 6b, which each intersect the rod lumen (figures 1C and 1D), for the purpose of affording the rod a more rigid support (col. 1, lines 59-62).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the rod attachment disclosed by Ferree to comprise a second aperture in the third side, wherein the second aperture intersects the first lumen and extends generally perpendicular to the first lumen and has the same .
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
	Applicant argues that Ferree fails to disclose the at least one aperture comprising an aperture screw thread and the at least one locking element including a locking screw thread complementary to the aperture screw thread, and wherein the aperture screw thread is configured to engage with the locking screw thread when the at least one locking element is received in the at least one aperture.  However, the office respectfully disagrees.  Ferree discloses, in col. 3, lines 15-20, a set screw 306 which is used to lock the body 302 onto the rod.  Figures 3A and 3B show the set screw 306 in the aperture and figure 3B shows the threads in the aperture.  In order for the set screw 306 to lock the body onto the rod, the set screw and the aperture inherently have complementary 
	Applicant argues that the groove of Sebastian cannot be complementary to the screw thread of the fastener 6a.  However, the office notes that Sebastian is used to teach modifying the rod attachment of Ferree to comprise two apertures and two locking elements.  Sebastian is not used to teach the features of the locking elements/apertures, but rather to teach the addition of a second identical aperture/locking element.  Ferree teaches the claimed complementary threads as discussed above, and therefore the combination of Ferree with Sebastian meets the claimed limitations.
Claims 2 and 14-20 are remain withdrawn since there is no allowable subject matter in the pending claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773